
	

114 HR 273 IH: Minority Small Business Enhancement Act of 2015
U.S. House of Representatives
2015-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 273
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2015
			Mr. Rush introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To amend the Small Business Act to enhance services to small business concerns that are
			 disadvantaged, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Minority Small Business Enhancement Act of 2015. 2.Enhancement of services to small businesses that are disadvantaged (a)Net worthSection 8(a)(6)(A) of the Small Business Act (15 U.S.C. 637(a)(6)(A)) is amended by inserting after disadvantaged individual. the following: For purposes of eligibility for admission as a Program Participant and for continued eligibility after admission, the net worth of such individual may be any amount less than $1,500,000..
 (b)Time limit on participationSection 7(j)(15) of the Small Business Act (15 U.S.C. 636(j)(15)) is amended— (1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
 (2)by inserting (A) after (15); and (3)by adding at the end the following:
					
 (B)No time limitation relating to the period that a small business concern may receive developmental assistance under the Program and contracts under section 8(a) shall apply to a small business concern that has not completed a contract under section 8(a)..
				3.Bundled contracts
 (a)DefinitionSection 3(o) of the Small Business Act (15 U.S.C. 632(o)) is amended to read as follows:  (o)Definitions of bundling of contract requirements and related termsFor purposes of this Act:
						(1)Bundled contract
 (A)In generalThe term bundled contract means a contract or order that is entered into to meet procurement requirements that are consolidated in a bundling of contract requirements, without regard to its designation by the procuring agency or whether a study of the effects of the solicitation on civilian or military personnel has been made.
 (B)ExceptionsThe term does not include— (i)a contract or order with an aggregate dollar value below the dollar threshold specified in paragraph (5); or
 (ii)a contract or order that is entered into to meet procurement requirements, all of which are exempted requirements under paragraph (6).
								(2)Bundling of contract requirements
 (A)In generalThe term bundling of contract requirements means the use of any bundling methodology to satisfy 2 or more procurement requirements for goods or services previously supplied or performed under separate smaller contracts or orders, or to satisfy 2 or more procurement requirements for construction services of a type historically performed under separate smaller contracts or orders, that is likely to be unsuitable for award to a small business concern due to—
 (i)the diversity, size, or specialized nature of the elements of the performance specified; (ii)the aggregate dollar value of the anticipated award;
 (iii)the geographical dispersion of the contract or order performance sites; or (iv)any combination of the factors described in clauses (i), (ii), and (iii).
 (B)Inclusion of new features or functionsA combination of contract requirements that would meet the definition of a bundling of contract requirements but for the addition of a procurement requirement with at least one new good or service shall be considered to be a bundling of contract requirements unless the new features or functions substantially transform the goods or services and will provide measurably substantial benefits to the government in terms of quality, performance, or price.
 (C)ExceptionsThe term does not include— (i)the use of a bundling methodology for an anticipated award with an aggregate dollar value below the dollar threshold specified in paragraph (5); or
 (ii)the use of a bundling methodology to meet procurement requirements, all of which are exempted requirements under paragraph (6).
 (3)Bundling methodologyThe term bundling methodology means— (A)a solicitation to obtain offers for a single contract or order, or a multiple award contract or order; or
 (B)a solicitation of offers for the issuance of a task or a delivery order under an existing single or multiple award contract or order.
 (4)Separate smaller contractThe term separate smaller contract, with respect to bundling of contract requirements, means a contract or order that has been performed by 1 or more small business concerns or was suitable for award to 1 or more small business concerns.
 (5)Dollar thresholdThe term dollar threshold means $65,000,000, if solely for construction services, and $5,000,000 with respect to all other circumstances.
 (6)Exempted requirementsThe term exempted requirement means a procurement requirement solely for items that are not commercial items (as the term commercial item is defined in section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)). (7)Procurement requirementThe term procurement requirement means a determination by an agency that a specified good or service is needed to satisfy the mission of the agency..
 (b)Proposed procurement requirementsSection 15(a) of the Small Business Act (15 U.S.C. 644(a)) is amended— (1)by striking necessary and justified. and inserting necessary and justified, as well as identifying information on the incumbent contract holders, a description of the industries which might be interested in bidding on the contract requirements, and the number of small businesses listed in the industry categories that could be excluded from future bidding if the contract is combined or packaged.; and
 (2)by striking the sentence beginning Whenever the Administration and the contracting procurement agency fail to agree, and inserting the following: Whenever the Administration and the contracting procurement agency fail to agree, the Administrator may review the proposed procurement, may delay the solicitation process for not more than 10 days to make recommendations, and the matter shall be submitted to the Director of the Office of Management and Budget to mediate the disagreement..
				4.Federal contracting goals
 (a)Increase in certain goalsSection 15(g)(1) of the Small Business Act (15 U.S.C. 644(g)(1)) is amended— (1)by striking not less than 23 percent and inserting not less than 25 percent; and
 (2)by striking not less than 5 percent each place it appears and inserting not less than 10 percent. (b)Limitation on number of categories for which a business may qualifySection 15(g) of the Small Business Act (15 U.S.C. 644(g)) is amended by adding at the end the following:
				
 (4)For purposes of this subsection and subsection (h), with respect to each procurement contract a small business concern may not qualify as more than 2 specified categories, regardless of whether such small business concern satisfies the definition of more than 2 specified categories. The specified categories are small business concerns, small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women..
 (c)Government accountability office studyNot later than October 1, 2016, the Comptroller General of the United States shall conduct and submit to Congress a report describing the results of a study on disparities in the awarding of Federal contracts to procure goods or services with respect to small business concerns owned and controlled by socially and economically disadvantaged individuals, small business concerns, and other business concerns.
			
